Citation Nr: 9932559	
Decision Date: 11/18/99    Archive Date: 11/29/99

DOCKET NO.  90-53 094	)	DATE
	)
	)                     

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been presented or 
secured to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder, other than 
post-traumatic stress disorder (PTSD).

2.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD), and, if so, whether the 
claim is well grounded.

3.  Whether new and material evidence has been presented or 
secured to reopen a claim of entitlement to service 
connection for migraine headaches.

4.  Whether a claim of entitlement to service connection for 
residuals of a left ankle sprain is well grounded.

5.  Entitlement to service connection for metabolic myopathy 
due to phosphofructokinase (PFK) deficiency.

6.  Entitlement to service connection for flat feet, 
variously claimed as foot injury, painful arches, and plantar 
fascia pain.

7.  Entitlement to service connection for tonsillitis, 
variously claimed as sore throat and pharyngitis.

8.  Entitlement to an increased rating for service-connected 
gastro-intestinal (GI) disorder (now determined by hearing 
officer to be irritable bowel syndrome (IBS)), currently 
evaluated as 10 percent disabling.

9.  Entitlement to a rating in excess of 10 percent for 
mitral valve prolapse (MVP) prior to January 12, 1998, on 
appeal from the initial award of service connection.

10.  Entitlement to a rating in excess of 10 percent for MVP 
from January 12, 1998, to the present, on appeal from the 
initial award of service connection.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

William L. Pine



INTRODUCTION

The appellant had active service from March 1971 to June 1974 
and from August 1977 to September 1981.

This appeal arises from rating decisions of the Department of 
Veterans Affairs (VA) Philadelphia, Pennsylvania, Regional 
Office (RO) in December 1982, May 1983, April 1988, January 
1991, and May 1994.  The December 1982 decision denied 
service connection for residuals of a left ankle sprain.  The 
May 1983 decision denied service connection for flat feet and 
for tonsillitis.  The April 1988 decision implemented a March 
1988 Board of Veterans' Appeals (Board) grant of service 
connection for mitral valve prolapse with an initial zero 
percent disability rating.  The appellant appealed, and a 
June 1988 rating decision increased the rating to 10 percent, 
effective from the date of service connection; the appellant 
renewed his disagreement.  The January 1991 decision denied 
an increased rating for IBS.  The May 1994 rating decision 
adjudicated the matters of reopening claims of entitlement to 
service connection for a psychiatric disorder (including 
PTSD) and for migraine headaches finally disallowed by the 
Board in April 1987, and of entitlement to service connection 
for PFK deficiency.

The appellant has at various times claimed entitlement to 
service connection for abnormal creatine phosphokinase (CPK), 
abnormal sedimentation rate, lapse (not otherwise defined), 
bilateral leg cramps, muscle abnormality, and malaise.  These 
appear from the evidence, discussed below, to be laboratory 
findings and symptoms associated with PFK deficiency.  The 
Board construes these claims as elements of the claim for PFK 
deficiency and does not make separate determinations 
regarding them.

In November 1997, the appellant submitted to the Board 
evidence not previously of record and not previously 
considered by RO.  Subsequently, the appellant's 
representative provided a written waiver of the appellant's 
right to initial review of the evidence by the agency of 
original jurisdiction in his case.

The Board has redesignated the appellant's appeal for a 
higher rating for MVP to comprise two issues because of a 
change in the rating criteria during the pendency of the 
appeal effective January 12, 1998.  For reasons explained in 
the remand appended to this decision, the Board defers 
appellate review of the claims for residuals of a left ankle 
sprain, for flat feet, for tonsillitis, for metabolic 
myopathy due to PFK deficiency, and for increased rating for 
MVP from January 12, 1998.


FINDINGS OF FACT

1.  The Board of Veterans' Appeals denied entitlement to 
service connection for a psychiatric disorder and for a 
headache disorder in April 1987.

2.  Medical evidence submitted since the April 1987 Board 
decision is either cumulative or, if new, is not so 
significant that it must be considered to fairly decide the 
claim of entitlement to service connection for an acquired 
psychiatric disorder or a migraine headache disorder.

3.  The RO denied entitlement to service connection for post-
traumatic stress neurosis in May 1982, and the appellant did 
not appeal.

4.  Evidence of a diagnosis of PTSD is new since the April 
1987 Board decision and is so significant that it must be 
considered.

5.  The appellant is not a veteran of combat.

6.  The appellant has a diagnosis of PTSD, no verification of 
any claimed stressor, and no medical evidence of a nexus 
between that diagnosis and any stressor in service, and his 
claim is not plausible.

7.  The appellant's claim for service connection for 
metabolic myopathy due to PFK deficiency is plausible, but 
the RO has not obtained sufficient evidence for correct 
disposition of this claim.

8.  Irritable bowel syndrome manifests as alternating 
diarrhea and constipation, with constipation predominant, 
resulting in intermittent, but not more or less constant, 
abdominal distress.

9.  Mitral valve prolapse prior to January 12, 1998, was 
manifest, at most, by atypical chest pain.


CONCLUSIONS OF LAW

1.  The April 1987 decision of the Board of Veterans' Appeals 
denying service connection for a psychiatric disorder and for 
a headache disorder is final.  38 U.S.C.A. §§ 7103, 7104(b) 
(West 1991 & Supp. 1999); 38 C.F.R. § 20.1100 (1999).

2.  New and material evidence has not been presented or 
secured to reopen a claim of entitlement to service 
connection for an acquired psychiatric disorder other than 
PTSD or for a migraine headache disorder.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156(a) (1999).

3..  The May 1982 decision of the RO denying service 
connection for post-traumatic stress neurosis is final.  38 
U.S.C.A. § 7105 (West 1991); 38 C.F.R. §§ 3.104(a), 3.160(d) 
(1999).

4.  New and material evidence has been presented to reopen 
the claim of entitlement to service connection for PTSD.  38 
U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156(a) (1999).

5.  The claim of entitlement to service connection for PTSD 
is not well grounded, and there is no duty to assist in the 
development of the claim.  38 U.S.C.A. § 5107(a) (West 1991).

6.  The claim for service connection for metabolic myopathy 
due to phosphofructokinase deficiency is well grounded and 
VA's duty to assist in developing facts pertinent to the 
claim is not discharged.  38 U.S.C.A. § 5107(a) (West 1991).

7.  The schedular criteria for a disability rating in excess 
of 10 percent for irritable bowel syndrome have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §  4.114, 
Diagnostic Code 7319 (1999).

8.  The schedular criteria for a disability rating in excess 
of 10 percent for MVP are not met for any period from the 
initial effective date of service connection to January 12, 
1998.  38 U.S.C.A. § 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.20, 4.27, 4.104, Diagnostic Code 7000 (1997).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

VA obtained medical records from the appellant's Air Force 
service, March 1971 to June 1974, in July 1974 and June 1976.  
The records obtained at separate times have since been 
commingled, without any way to distinguish them.

The appellant completed a medical history in March 1971 upon 
entrance into the Air Force.  He denied past or current 
headaches, GI, or psychiatric problems.  The entrance 
examination was negative for complaint, finding, or diagnosis 
of headache, GI, or psychiatric disorder.  Beginning in March 
1971 and repeatedly thereafter, the appellant complained of 
and sought treatment for headaches and anxiety.  Clinical and 
diagnostic impressions of the headaches included etiology 
unknown, tension, vascular, migraine, sinus, and question of 
cluster-type.  He was also seen repeatedly for complaints 
about his nerves.  The various diagnoses included neurosis, 
anxiety reaction, low stress tolerance, and inadequate 
personality.

The appellant first sought treatment for headaches on March 
31, 1971.  In June 1971, the appellant described them as 
right temporal, throbbing, nonradiating, and behind the right 
eye.  There was no visual effect, nausea or vomiting.  He 
said he had been having them for the past eight or nine 
months.  In December 1971, he reported chronic, intermittent 
headaches since before he entered service.  In October 1973, 
the appellant reported a three-year history of migraine 
headaches.  In May 1974, two days after ordering an emergency 
injection of Vistaril, a physician refused to authorize a 
change of duty profile.  The physician stated the appellant 
was abusing medical privileges, that he should be allowed no 
medical appointments except in an emergency and that there 
was no indication for a change of profile.

Regarding psychiatric complaints, treatment, and clinical 
impressions, the appellant first complained of nervous 
tension on June 15, 1971, when seeking treatment for trouble 
sleeping.  The impression was situational anxiety.  On June 
28, 1971, after Valium had proved ineffective for sleep, a 
captain in the Medical Corps, signing himself "M.D.," 
stated an impression of neurosis and prescribed Librium.  In 
October 1971, there was an impression of anxiety reaction.  
In March 1972, he reported a several-month history of 
anxiety, which he related to working on the flight line.  In 
March 1972, he was seen again for symptoms of anxiety.  Later 
that month he said he had had insomnia and chronic nervous 
tension for years.  When he sought a change of duty in April 
1973, the impression was low stress tolerance.  In March 
1974, he was noted to be taking Valium for anxiety reaction.  
On separation physical examination in April 1974, his current 
complaints included "nerves often," and suffering 
depression because of his Air Force job.  A May 1974 clinical 
record cover sheet stated a diagnosis of insomnia and 
inadequate personality.

In May 1974, prior to separation, and in June 1974, just 
after separation, the appellant filed applications for VA 
disability compensation for, in pertinent part, severe 
nervousness and migraine headaches.  He stated the onset was 
March 1971.

On VA examination in September 1974, performed without prior 
medical records available, neurologic examination was normal 
for motor and sensory functions.  On neuropsychiatric 
examination, the appellant was noted to be oriented in all 
spheres without evidence of a serious thought disorder.  He 
was apathetic, inadequate, complaining, indifferent, and 
offered numerous symptoms, all of which were vague and poorly 
defined.  He had rather poor and unsuccessful interpersonal 
relationships, and blamed his problems on others and the 
service for accepting him.  He had many conversion-like 
symptoms.  He was passive and ineffectual.  The diagnosis was 
inadequate personality.

In July 1974, the RO denied service connection, in pertinent 
part, for headaches and for a nervous condition.  The 
appellant initiated an appeal, but did not perfect it.  In 
August 1977, he entered on active duty in the Navy.  VA 
apparently obtained medical and personnel records from the 
period of naval service, August 1977 to September 1981, in 
December 1982.

In an April 1977 report of entrance medical history, the 
appellant denied past or current headaches, stomach or 
intestinal trouble, and depression, excessive worry, and 
nervous trouble of any sort.  A September 1977 medical 
history was essentially the same.  A September 1977 physical 
examination report showed he claimed to be in excellent 
health and taking no medication; the examination was 
essentially negative.  Beginning in December 1977, the 
appellant complained of and was seen repeatedly for 
complaints of headaches, attributed at various times to 
needing a change of eyeglass prescription, congestion, 
nervous tension, anxiety, and classic migraine.  In January 
1978, the appellant complained of headaches behind the eyes 
for the past two or three months.  He reported he had 
headaches three or four years ago, but that they went away.  
The assessment was headaches secondary to congestion.

In June 1979, diarrhea was included among symptoms diagnosed 
as upper respiratory infection, pharyngitis.  Subsequently, 
there were recurrent complaints of GI symptoms.  Beginning in 
March 1980, the appellant was seen repeatedly for elevated 
CPK without a clear determination of the cause after 
extensive, multidisciplinary hospital work-ups in June, July, 
and November 1980.

In April 1980, a left deltoid muscle biopsy showed no 
significant pathology on paraffin sections, but histochemical 
typing was not performed.  He was seen for headaches in April 
and May 1980.  In May 1980, he had hospital work-up for 
consistently elevated CPK, 100 percent MM isoenzyme, and 
ongoing complaints of fatigue, headache, and nausea.  
Hospital work-up was unable to explain the persistently 
elevated CPK.  The impression of the headaches was probably 
classic migraine.

In July 1980, the veteran had a hospital evaluation for 
persistently elevated creatine phosphokinase (CPK).  He 
reported that he had experienced sharp, anterior chest pain 
while playing basketball in February 1979.  Repeated enzymes 
showed elevated CPK.  He reported easy fatigability without 
marked symptoms in any particular muscle group, and no 
history of trauma.  Cardiovascular examination revealed grade 
II/VI mid-systolic murmur, and no click was heard.  Deltoid 
muscle biopsy was normal.  Ischemic lactate test was 
abnormal.  Treadmill stress test was negative for ischemic 
heart disease.  An echocardiogram was negative for effusion, 
and on two occasions showed moderately decreased LV function 
and no abnormality in any valves.  A multiple gated blood 
pool scan was negative.  The diagnosis was elevated CPK 
enzyme levels, etiology uncertain.

Regarding the muscle biopsy, it was opined that in view of 
the positively staining muscle fibers with the phosphorylase 
run in parallel with normal muscle controls, a diagnosis of 
type V glycogenosis (myophosphorylase deficiency; McArdle's 
disease) could not be made, and no other findings suggested a 
specific myopathic or neuropathic disease process.  
Histographical analyses to that point produced a diagnosis of 
II B fiber hypertrophy and type I fiber predominance 
(nonspecific).  A supplemental report stated that frozen 
sections of the muscle tissue incubated with fructose 6-
phosphate resulted in a normal checkerboard enzymatic 
staining pattern, and in the absence of the fructose 6-
phosphate substrate no enzymatic staining was noted.  The 
positively staining pattern utilizing the fructose 6-
phosphate substrate ruled out a type VII glycogenosis 
(phosphofructokinase deficiency).

On September 1980 consultation for recurrent migraine-like 
headache, the appellant was noted to be under severe stress 
from a new baby and his work situation.

In October 1980, an ejection fraction study found LV ejection 
fraction (LVEF) of 27%.  The veteran had cardiac 
catheterization and selective cineangiography in November 
1980 that were normal.  Repeated echocardiography was normal.  
CPK was within normal limits.  Repeated multiple gated blood 
pool scans in Nuclear Medicine were again abnormally low.  
Cardiac catheterization was normal.  The final diagnosis was 
symptoms of fatigue and past history of elevated CPKs, 
possibly supporting a diagnosis of resolved myocarditis.

In December 1980, the appellant reported a 10-year history of 
headaches.  The impression was probable tension headaches and 
anxiety.

In February and March 1981, the appellant had a 
neuropsychiatric evaluation.  He was noted to have numerous 
somatic complaints, including fatigue, early morning 
awakening, lack of drive, decreased appetite, and 
interpersonal problems at work and at home.  He had been seen 
five times in 14 months, and no one had been able to 
establish a significant diagnosis other than recent 
situational depression related to interpersonal conflicts at 
work.  The impression was situational depression with stress 
related to somatic involvement.

A medical history for separation completed in August 1981 was 
marked positive for headaches, cramps in the legs, stomach or 
intestinal trouble, depression or excessive worry, and 
nervous trouble.  The reviewing medical practitioner noted 
that reported medical problems were documented in the medical 
record, including classic migraine, persistent malaise, 
vascular headaches, chronic anxiety, and GI problems.  
Separation physical examination was essentially negative.

Service personnel records and performance appraisals from the 
appellant's Navy service show very high appraisals initially, 
which became lower over time.  The appellant initiated a 
complaint of racial discrimination by his superiors.  
Extensive investigation produced the conclusion that there 
was no racial discrimination, but the appellant had been 
subject to certain unfair treatment and there were certain 
systemic organizational problems in his unit that inhibited 
optimum performance and tended to retard the appellant's 
advancement.  The investigator recommended a promotion that 
the appellant's supervisor had advised against.

On VA neurologic examination in January 1982, the examiner 
stated he carefully reviewed service records; he noted an 
established diagnosis of migraine headaches in 1971 with 
subsequent mentions of the diagnosis.  Upon clinical 
interview and essentially normal neurologic examination, the 
diagnosis was migraine headaches, very severe.

On VA psychiatric examination in January 1982, the appellant 
summarized his military history.  He stated that there were 
race riots at his first base in the Air Force, which troubled 
him greatly.  He reported difficulties with interpersonal 
relationships, continuous tension, inability to stop thinking 
about all the bad things others had done to him and his 
desire to get back at them.  Upon completion of the clinical 
interview and mental status examination, the examiner 
diagnosed anxiety reaction, chronic, moderate.

VA outpatient records from October 1981 to January 1983 show 
several instances of seeking treatment for headaches and 
abdominal disturbance and anxiety.  In December 1981, he 
sought treatment for migraine headaches.  The note stated he 
was seen in the mental health clinic in October 1981, but 
apparently never completed an evaluation.  Migraine headaches 
were diagnosed in January 1982.

Two echocardiogram reports by Dr. Schwartz are of record, one 
dated December 1981 and marked unsatisfactory quality, the 
other undated, marked borderline quality.  The former shows 
mildly dilated LA and MVP.  The latter shows normal LV 
function and possible MVP.

On VA examination in June 1982, the appellant complained of 
mid abdominal pain about one half to one hour post-prandially 
for the past four years.  Examination found the abdomen soft 
and nontender.  The diagnosis was abdominal cramps of unknown 
etiology.  A June 1982 MUGA-scan showed LVEF of 53% with 
normal wall motion.

In January 1984, the veteran was admitted to Temple 
University Hospital for chest pain with history of elevated 
CPKs, and etiology of fatigue and chest pain was related to 
underlying psychological status and diagnosis of floppy 
valve.

On VA cardiology examination in June 1984, the appellant 
complained of sharp left precordial pain about every week or 
two for the past four year.  The examiner noted history of 
myocarditis in 1980 and the several diagnostic tests and 
procedures since, and their findings.  Upon clinical and EKG 
examination, the diagnosis was myocarditis with mild LV 
dysfunction and MVP by history.

On VA neurologic examination in June 1984, the examiner noted 
his prior diagnosis of migraine headache and his concurrence 
in the prior VA diagnosis of chronic anxiety reaction.  He 
commented the appellant was obviously a severe 
psychoneurotic.  He commented that the appellant's tension 
headaches were one of several somatizations of his anxiety.  
Upon clinical interview, the examiner diagnosed tension and 
migraine headaches.

On VA psychiatric examination in June 1984, the appellant 
related his service and medical history.  He reported a 
diagnosis of chronic anxiety treated with Valium from 1972 to 
1974.  He said he had fewer problems with his nerves when he 
was out of the service from 1974 to 1977.  He described 
discrimination during his time in the Navy, the resulting 
increase in stress, seeking psychiatric treatment, and seeing 
a psychologist privately at Temple University.  Upon clinical 
interview and mental status examination, the diagnosis was 
adjustment disorder with mixed emotional features, with 
underlying atypical mixed or other personality disorder.

A January 1985 statement from B.V. Shmavonian, Ph.D., 
Professor of Psychiatry, Temple University, stated he saw the 
appellant from October to December 1983 for biofeedback 
treatment of migraine headache with minimal improvement.

A March 1985 statement from R. Trollinger, M.D., Family 
Practice, stated he had been treating the appellant since 
November 1983.  He had made it a point to review his service 
medical records, including records of work-ups, 
hospitalizations, muscle biopsy and other non-routine medical 
studies and procedures.  Among the conditions for which he 
had treated the appellant were fatigue, tension, and "loose 
bowels."  The appellant had presented with a history and 
present complaints of a depressive and psychoneurotic type, 
however, elevated CPK enzymes and sedimentation rate were 
among objective findings indicative of some type of physical 
pathology.  He noted that he had not formulated or 
participated in formulating a plan to produce a definite 
diagnosis to account for the elevated CPK levels or varied 
complaints that might be the result of gammopathy or 
hematologic disorder.  His working diagnoses included 
neurogenic GI syndrome secondary to anxiety-depressive 
reaction.  Possible diagnoses included gammopathy or bone 
marrow dyscrasia; rule out ulcerative colitis; rule out 
Crohn's disease.  

The appellant testified at a VA hearing in March 1985 that he 
started having headaches in the Air Force in 1971.  He said 
he first had nervous problems when he entered the Air Force 
and was beaten up a couple of times.  He said it was a racial 
riot.  He said he saw a psychiatrist regularly and was put on 
Mellaril, Valium, other tranquilizers and Librium.  He 
reported VA treatment for both headaches and nervous 
condition from separation in 1981 until the present.  He 
reported his current GI condition.  He said he was under 
treatment for the GI problem about every six weeks and for 
nerves every three or four months.  Finally, he said during 
his second period of service supervisors wrongfully accused 
him of "messing" with a female patient, which caused much 
stress.  The appellant said he filed discrimination charges.  
It took several months to resolve and aggravated his already 
existing nervous problems.

An April 1985 statement from Dr. Trollinger reported the 
diagnoses, findings, and treatment of the appellant for each 
office visit from November 1983 to March 1985.  The GI 
diagnoses included gastritis, peptic ulcer syndrome, and 
neurogenic bowel syndrome with nonulcerative colitis.  In 
March 1985, the doctor diagnosed anxiety-depression reaction.

November 1985 reports of medical history and physical 
examination for the Army Reserves showed history and current 
diagnoses of migraine headaches, irritable bowel syndrome, 
and depression, all under treatment.

In April 1987, the Board of Veterans' Appeals denied service 
connection, in pertinent part, for a psychiatric disorder and 
for chronic headaches.  The Board found that no chronic 
psychiatric disability such as psychoneurosis or psychosis 
was present during the appellant's periods of service or at 
discharge.  The Board further found that adjustment problems 
reported during and since service did not represent 
psychoneurosis or psychosis, and the diagnosed personality 
disorder was a developmental disorder.  The Board found 
headaches preexisted both periods of service and headaches 
did not undergo chronic increase in the nature and extent of 
the basic headache pathology during either period of service.  
As a matter of law, the Board concluded chronic psychiatric 
disability was not incurred during service, and the 
presumption of soundness was rebutted regarding headaches, 
which preexisted and were not aggravated by service.

On VA examination in May 1987, current complaints included 
irritable bowel.  Abdominal examination was normal.  There 
were no pertinent diagnoses.

A June 1987 VA echocardiogram showed top normal LA and LV 
size, normal LV function, and mild MVP.  Also in June 1987, a 
VA examiner found the veteran's reports of chest pain 
bizarre, and diagnostic of neither myocarditis, coronary 
disease, nor anything else.  He noted MVP can give non-
descript chest pain and be accompanied by LV dysfunction on 
echo, but that an echocardiogram was a rough test compared to 
cardiac catheterization, considered the "gold standard," 
which had been negative.  He concluded there was no ischemic 
heart disease, and the only objective evidence was for benign 
MVP.

A March 1989 VA echocardiogram concluded slightly dilated LA, 
borderline MVP, and good LV function.  Later in March 1989, 
in a MUGA study, the impression was abnormal study consistent 
with LV dysfunction.  On VA examination, the diagnoses were 
post-myocarditis heart disease, status 2, prognosis 2, and 
MVP.

In August 1989, the RO received a statement from the 
appellant apparently seeking to reopen previously denied 
claims for service connection for headaches and mental 
stress, and seeking an increased rating for IBS.  The RO 
notified him that evidence submitted with his statement 
duplicated evidence already of record.  He was informed to 
send new and material evidence to reopen the service 
connection claims and to send medical evidence to support his 
claim that his IBS had increased in severity.

In a November 1989 statement, Dr. Trollinger noted the 
appellant had a history of service-connected conditions, 
including, in pertinent part, "service diagnosed depressions 
and psychoneurosis."  He stated that in the past 24 months, 
he had treated the appellant, in pertinent part, for 
neurogenic bowel syndrome, gastritis, subacute, with pre-
ulcer syndrome, major depression with associated anxiety and 
intermittent panic attacks, and migraine type vascular 
headaches.  The gastric, irritable bowel, and depressive 
conditions had increased in severity, as evidenced by 
exacerbations of clinical signs and symptoms.

In a December 6, 1989, statement, C. Harris, D.O., reported 
the appellant had been under his neuropsychiatric care since 
September 1989.  Dr. Harris reported PTSD among the 
conditions for which he treated the appellant on referral 
from the appellant's family physician, Dr. Trollinger.  Dr. 
Harris reported the appellant had, in pertinent part, severe 
headaches, anxiety, and depression.

In a December 7, 1989, statement, R. Saul, M.D., reported he 
first treated the appellant for PTSD in November 1985, at 
which time the appellant was extremely anxious and depressed.  
He was unable to concentrate and was forgetful.  His 
depression was complicated by severe headaches.  There was a 
history of much psychological disturbance over the years.  
The doctor reported current psychiatric symptoms, aggravated 
by his current financial circumstances.  On current mental 
status examination, the appellant was extremely depressed 
with some psychomotor retardation and very poor concentration 
with difficulty reaching goal ideas.  Dr. Saul concurred with 
the reports of Drs. Harris and Trollinger.

In a December 7, 1989, statement, Dr. Harris reported the 
appellant was expected by his employer to return to work as 
soon as he recovered from his PTSD, and other disorders.  Dr. 
Harris stated that the appellant on current visit was 
profoundly depressed, extremely anxious, and had suicidal 
ideation.  

In January 1990, an echocardiogram at Fitzgerald Mercy 
Hospital found normal top chamber size, mild LV hypertrophy, 
and mild global LV hypokinesis.

In February 1990, the appellant had a state medical 
evaluation for disability purposes.  His complaints included, 
in pertinent part, continuous migraine headaches, weakness, 
and chronic depression.  He had no headache the day of the 
examination.  He was well developed, well nourished and 
depressed.  The abdomen showed normal bowel sound activity, 
was nontender, flat, without masses or bruits.  Rectal 
examination found no stool in the vault.  Psychiatrically, he 
appeared depressed and had mild psychomotor retardation and 
blunted affect.  The impressions included chronic endogenous 
depression and migraine headaches.

Medical records of January to May 1990 from Mercy Catholic 
Medical Center show an initial provisional diagnosis of 
neuromuscular disorder.  In March there was a history of 
possible type VII glycogenosis (PFK deficiency) and a prior 
medical history positive for migraine headaches.  In April, 
the appellant complained of generalized weakness and fatigue, 
especially after doing anything physical.  He complained of 
leg pain after running.  The assessment was 
phosphofructokinase deficiency and depression.

Of record are commingled reports of VA examinations in August 
and October 1990.  On one GI examination there were 
normoactive bowel sounds.  On the other GI examination there 
were increased abdominal sounds +++, slight to moderate 
nonspecific abdominal distention, and left lower quadrant 
fullness.  Psychiatrically, treatment since 1985 and 
continuing depression were noted.  Diagnoses included 
cephalgia, migraine by history; IBS; probable PFK deficiency; 
and PFK deficiency, stated as an explicit diagnosis.

An October 1990 statement from Dr. Saul to family court 
stated the appellant was depressed with many 
characterological problems.  The appellant suffered memory 
deficiency, insomnia, headaches, panic attacks, and crying 
spells.

A May 1991 administrative law decision by the Social Security 
Administration (SSA) found the appellant disabled from May 
1989.  The administrative law judge found the appellant 
suffered from multiple conditions, including severe chronic 
depression, a personality disorder, rheumatic heart disease 
with mitral valve prolapse, IBS, prostatitis, chronic 
hypertension, and residuals of an automotive accident with 
multiple muscle sprains.  The judge noted that the 
appellant's physical impairments alone would not preclude 
working, but that his mental impairments were of the severity 
required to establish disability on that basis alone.

The appellant testified at a VA hearing in August 1991.  He 
stated his GI problems consisted of severe lower abdominal 
cramps.  When he last worked in May 1989, he often had to go 
to the men's room.  He said he currently alternated between 
diarrhea and constipation, having one or the other 25 of 30 
days.  He said he would change from diarrhea to constipation 
from one day to the next.  He reported taking Metamucil 
several times a day and often Milk of Magnesia when 
constipation lasted more than three days.  He said the 
condition hampered him in eating regular food.  He reported 
other medication, and said his stomach cramped daily, usually 
right after eating.  He said he had diarrhea about 18 days a 
month and constipation about seven.  He said he saw a private 
GI specialist in June 1991, and VA did not have those 
records.  The appellant's representative requested an 
extension of time to obtain and submit medical records, to 
which the hearing officer assented, and the hearing officer 
requested that the appellant submit the private medical 
records.

In a September 1991 statement, Dr. Trollinger reported the 
appellant had a history of service-connected conditions 
including "cardiac problems, . . . service diagnosed 
depression, psychoneurosis, and gastrointestinal disorder."  
He listed the complaints treated in the past four years, 
including, in pertinent part, complaints of chest pains with 
shortness of breath , intermittent constipation and diarrhea, 
depression and anxiety symptoms and panic attacks.  Diagnoses 
included neurogenic bowel syndrome, dilated left atrium with 
neural [sic] prolapse by history, chronic endogenous 
depression with associated anxiety and panic attacks, PFK 
deficiency with myalgia headaches, and migrainoid headaches.  
Dr. Trollinger stated there had been a significant 
aggravation of his clinical endogenous depression due to his 
cardiac, gastrointestinal, and low back problems.

On VA examination in October 1991, the appellant complained, 
in pertinent part, of constipation and diarrhea and 
depression.  Abdominal examination was unremarkable.  
Psychiatric examination was not done.  The diagnoses included 
IBS.

A December 1991 statement from the appellant's brother 
reported the appellant suffered with stomach problems "for 
some time" since he was in the service.  He said the 
appellant complained of persistent diarrheal and abdominal 
pain, and the appellant said his migraines were getting 
worse.  He said the appellant said all of these conditions 
manifested themselves while on active military duty.

A January 1992 statement from M.N., an acquaintance of the 
appellant's for more than six years, reported the writer's 
first hand knowledge of the appellant's migraine headaches, 
nervous condition, muscle disorder, and irritable bowel.  She 
had seen the appellant suffer migraines and had taken him to 
doctor's appointments.  She had seen him depressed and having 
a panic attack.  

In May 1992, the appellant's ex-wife submitted a statement to 
confirm the appellant's various illnesses.  She said that at 
the time they married and while they were married, she 
witnessed the appellant suffer severe migraine headaches, 
occasionally with vomiting and nose bleeding, and acute 
stomach cramping followed by diarrhea.  She reported his 
currently diagnosed genetic deficiency.  She said he 
currently suffered severe depression.  She summarized his 
service medical treatment, noting a diagnoses of job-related 
stress in the service medical records.  She reported 
apparently cardiac-related VA treatment immediately after 
separation in 1981.  She noted their efforts on several 
occasions to reopen claims for migraine headache and nervous 
disorder by submitting new and material evidence.  She 
identified additional claims upon which she requested 
adjudication.

A photocopy of a marriage certificate shows the appellant's 
marriage in February 1978 to the writer of the May 1992 
letter.

A statement of June 1992 from Dr. Harris, stated the 
appellant suffered from PTSD, "in conjunction with" a back 
disorder, a stomach disorder, muscle disorder, and a cardiac 
disorder.  The doctor identified himself as Professor 
Emeritus of Psychiatry, Philadelphia College of Osteopathic 
Medicine.

VA psychiatric examination in September 1992, the appellant 
complained, in pertinent part, of lower abdominal pain, 
headaches, and depression.  Abdominal examination revealed 
increased abdominal sounds +++, mild abdominal distention, 
and left lower quadrant "fullness."  Psychiatric 
examination revealed the appellant to be very depressed, with 
constricted affect and psychomotor retardation, signs and 
symptoms of PTSD from military service, poor concentration, 
insomnia, and anorexia.  He responded very slowly and 
listlessly, and was unable to organize his thoughts.  The 
diagnoses included, in pertinent part, migraine headaches by 
history, IBS, and PFK deficiency.  No psychiatric diagnosis 
was stated, but a VA psychiatrist signed the examination 
report.

The report of another September 1992 VA examination showed 
essentially negative abdominal findings.  The examiner stated 
symptoms of belly pain and diarrhea were attributable to IBS.

A September 1992 echocardiogram as Non-invasive 
Cardiovascular Laboratory was interpreted as showing CLVH 
[sic] with LV normal to slightly diminished systolic 
function; mild global hypokinesia; topal [sic] LA size with 
thickened mitral leaflets, trace mitral regurgitation; mild 
tricuspid regurgitation; and mild aortic insufficiency.  In 
March 1993, M. Buchhammer, M.D., reported he was treating the 
appellant for LVH diagnosed by 2D echo.

On private hospitalization in March and April 1993, the 
appellant was found to have a GI bleed.  Sigmoidoscopy 
revealed diverticulitis, and a hyperplastic polyp was 
removed.

In a March 1993 statement, M. Buchhammer, M.D., reported that 
he or she followed the appellant for neurogenic bowel 
syndrome, chronic endogenous depression with associated 
anxiety and panic attacks, PFK deficiency with myalgia 
headaches, and migrainoid headaches.

The appellant testified at a May 1993 VA hearing about the 
onset of symptoms of PFK deficiency with metabolic myopathy 
in service, the several complications that can arise and the 
additional disabilities he attributed to it.  He reported a 
May 1993 diagnosis at the University of Pennsylvania Medical 
Center with a metabolic myopathy.  The appellant testified 
that before service he never had the muscle problems, 
fatigue, headaches, and nausea that began with exertion in 
service.  He also testified that he still had abdominal 
cramps and had recently been diagnosed with diverticulitis 
and had a polyp removed.

In a June 1993 statement, W. Bank, M.D., Associate Professor, 
University of Pennsylvania Medical Center, Department of 
Neurology, reported the appellant to be under his care for a 
metabolic myopathy due to PFK deficiency.  He stated the 
absence of this critical enzyme in his muscle resulted in 
exercise intolerance and he mentioned additional risks 
associated with the condition.

In February 1994, at the request of the RO, a neurologist at 
Philadelphia VA Medical Center (VAMC) examined the appellant.  
He noted muscle biopsy studies in service that showed some 
type of enzymatic abnormality that was not then clearly 
identified.  He said a professor at University of 
Pennsylvania had done enzymatic studies that revealed PFK 
deficiency.  The appellant reported he could not walk long 
distances or perform repetitive movements of the hands very 
well.  There was no muscle spasm or muscle wasting.  Station 
and gait were normal.  Handgrip was weak bilaterally, and 
reflexes were sluggish throughout.  There was no sensory 
deficiency and absolutely no spasticity.  The neurological 
diagnosis was metabolic myopathy due to PFK deficiency.

In a supplemental report of March 1994, the February 1994 
examiner stated he had reviewed the appellant's claims 
folders, and he believed the metabolic myopathy due to PFK 
deficiency began in July 1980.  He explained that the muscle 
biopsy in July 1980 showed abnormalities.  The examiner said 
he could not at that time answer questions about 
complications of PFK deficiency, but the appellant was 
certainly limited by exercise intolerance.

In a June 1994 statement, Dr. Bank reported he was treating 
the appellant for a hereditary metabolic myopathy resulting 
in episodes of exercise intolerance.  He explained the 
mechanism by which PKF deficiency caused metabolic myopathy.  
As a result of the disorder, he said the appellant was 
limited in his ability to exert himself, but was otherwise 
well, and no medical treatment was indicated at that time.

In a June 1994 statement, Dr. Saul reported he had seen the 
appellant in therapy since 1985.  He reported the appellant's 
current treatment for depression.  He listed the appellant's 
other medical diagnoses, including IBS, rheumatic heart 
disease, back problem, hereditary metabolic myopathy, and 
others.  He stated the medical conditions had aggravated the 
appellant's depression.  He noted the appellant also carried 
a diagnosis of PTSD.

On VA examination in September 1995, the appellant complained 
of alternating diarrhea and constipation on an approximately 
two-week cycle for 18 years.  He said he had about three days 
of diarrhea a week followed by four to eight days of 
constipation, followed again by diarrhea.  Current complaints 
were alternating diarrhea and constipation with episodic left 
lower quadrant pain.  His current and past year maximum 
weight was 190 pounds.  On examination there was no anemia, 
no malnutrition, and report of intermittent nausea when 
constipated.  Bowel disturbance was identified as diarrhea 
and constipation.  Abdominal disturbance was identified as a 
bloated feeling with lower abdominal discomfort off and on.  
The diagnosis was spastic colon with episodic constipation 
and diarrhea and abdominal pain; diverticular disease with 
history of diverticulitis; history of hemorrhoids; history of 
pilonidal cyst; history of gastritis.

On VA cardiology examination in September 1995, the appellant 
reiterated history previously given, also stating about a 
five year history of hypertension, and complained of 
shortness of breath on exertion, sporadic chest pain about 
once a week, unrelated to exertion, with spontaneous 
improvement.  Upon clinical and EKG examination, the 
diagnosis was MVP, mild degree, and mild LV dysfunction.

A December 1995 report from Medical Center of Central Georgia 
(MCCG) noted an abnormal electrocardiogram (EKG), possibly 
old MI.  The appellant had a treadmill stress myocardial 
perfusion study.  The examiner noted the history of 
"myocarditis" in 1980, and also a history of 
phosphofructokinase deficiency.  He felt the veteran probably 
had decreased LV systolic function at that time.  Current 
echocardiogram showed mild diffuse hypokinesis with normal LV 
function.  LVEF was felt to be low normal.  Resting EKG 
revealed minimal voltage criteria for LV hypertrophy and 
diffuse mild ST segment elevation compatible with early 
repolarization, pericarditis or injury, probably normal for 
the veteran.  On treadmill stress test, there were no EKG 
changes or symptoms suggesting myocardial ischemia.  The 
myocardial perfusion images appeared essentially normal, 
although the gated images were compatible with mild diffuse 
hypokinesis.  The final impression was positive for mild 
diffuse myopathy, which may be either secondary to an episode 
of myocarditis or secondary to the PFK deficiency.

Treatment records of January 1993 to January 1996 from MCCG 
noted follow-up for peptic ulcer disease and diverticular 
disease.  In January 1993, abdominal examination revealed 
mild tenderness in the left lower quadrant, assessed as 
peptic ulcer disease/irritable bowel disease/diverticulitis 
with ongoing painful flair-up.  In July 1993, the appellant 
complained of hemorrhoids and seeing some bright red blood 
per rectum from that.  Previous negative scope examination 
was noted.  His current weight was 199 pounds.  He was well 
nourished, well developed, and in no acute distress.  The 
abdomen was soft, non-tender, not distended, with no masses 
and no organomegaly.  The assessment was peptic ulcer disease 
by history.  In August 1993, the appellant reported a little 
transient bright red blood per rectum, as he had had before, 
thought secondary to irritable bowel.  His weight was 193.5 
pounds.  The abdomen was soft, nontender, nondistended.  The 
assessment was irritable bowel disease by history, stable.  
In October 1993, the appellant complained of increased 
hardness of the stool and constipation since changing his 
prescriptions.  Abdominal findings were as in August, with 
the same assessment.  The doctor prescribed stool softener.  
In November 1994, the appellant complained of continuing 
constipation, noted as not a new complaint.  The abdomen was 
nontender and nondistended.  The assessment was stable 
medical problem.  He was told to continue using stool 
softener and Fioricet for headaches as needed.  In June 1995 
the appellant reported still having problems with 
constipation.  The abdomen was soft, nontender, nondistended.  
In December 1995, the appellant's abdomen was soft, 
nondistended, nontender; he was referred to a mental health 
clinic for depression.  A January 1996 problem list included 
diverticulosis, peptic ulcer disease, anxiety with 
depression, and chronic constipation.  The appellant 
complained of lots of constipation.  The abdomen was soft, 
nondistended, and nontender.  The assessment was chronic 
constipation.

On VA hospital admission in October 1995 to rule out heart 
attack because of complaints of chest pain, physical 
examination of the abdomen was normal.  On physical 
examination the next day, the appellant had positive bowel 
sounds, and the abdomen was soft and nontender.  The 
diagnoses included, in pertinent part, metabolic myopathy 
secondary to PFK deficiency, chronic anxiety, and IBS.

The appellant testified at a VA hearing in November 1996.  He 
said he continued taking medication for alternating diarrhea 
and constipation.  He reported somewhat severe abdominal 
pain, diarrhea, constipation, and occasional nausea and 
vomiting.  He said the symptoms had decreased in frequency 
from occurring with every meal to occurring about three times 
a week.  Diarrhea had decreased and constipation had 
increased.  He said he was incapacitated with nausea and 
vomiting about three times a week.  He said he occasionally 
spent lots of time in the bathroom and lots of time in the 
hospital.

Regarding PTSD, the appellant said it started with racial 
tensions and riots at Chanute Air Force Base, Illinois, in 
April and May 1971; the National Guard was brought in to 
patrol the base.  He said he was attacked and received 
racially motivated beatings twice while on active duty.  He 
said he was treated for minor bruises, but it did 
psychological damage.  He said he received psychiatric 
treatment at Laughlin Air Force Base, his next duty station.

Regarding headaches, he said that refueling jets caused more 
headaches.  When he left service, he was diagnosed with 
chronic anxiety and depression.  Regarding the incidents in 
Illinois, there was no military or civilian police 
involvement.  He reported it to his commanding officer, which 
is why he had to go to the hospital.  He testified that no 
family or friends would remember, but that it is documented 
in his Air Force records, which are in his VA file and at 
home.  His representative advised him to provide any records 
he had referring to the stressful incidents, riots, or 
beatings.  The appellant stated his assent to doing so.  He 
also attributed headaches to PFK deficiency, submitting a 
statement of November 11, 1996, by Dr. Buchhammer in support 
of his assertion.

Regarding depression, the appellant stated that a Dr. Show 
[sic] said that IBS, rheumatic heart disease, metabolic 
myopathy, and other disorders aggravated his depression.  
Regarding IBS, he stated he had diverticulitis, which was an 
increase in the severity of his abdominal condition causing 
increased abdominal pain.

Dr. Buchhammer's November 1996 letter stated that the 
appellant had several chronic medical conditions that his 
military medical records indicated occurred while on active 
duty, including cardiomyopathy, which included dilated left 
atrium, MVP, and cardiomegaly.  He also listed other current 
conditions, including PFK deficiency with anemia, malaise, 
anxiety and headache.  Among other, separately listed 
conditions were depression associated with anxiety and 
migraine headaches.  He stated there were no medical records 
that indicted the listed conditions existed prior to military 
service.

Evidence submitted to the Board in November 1997 included VA 
and private medical records dating from June 1980 to October 
1997 not previously of record.

A January 1983 VA outpatient record of treatment for GI 
complaints of generalized abdominal pain, colicky, 
nonradiating, associated with nausea and vomiting and 
diarrhea.  Examination showed hyperactive bowel sounds, 
nondistended with mild tenderness to deep palpation in all 
quadrants and positive peritoneal signs.  The impression was 
nonspecific colicky abdominal pain and 
nausea/vomiting/diarrhea consistent with irritable bowel 
disease, viral gastroenteritis, parasites, or other 
inflammatory process.

VA records of August 1983 to February 1985 showed attempts 
through outpatient treatment to manage the symptoms of 
chronic depression with changes in medication.  A March 1986 
statement from a psychiatric nurse practitioner at 
Philadelphia Health Associates reported the appellant 
continued to receive treatment for stress reaction, sleep 
disorder, and depression, and his symptoms prevented his 
return to work.  An April 1986 statement from the same nurse 
stated the appellant could resume work; he continued 
treatment for depression and a stress disorder.  A July 1986 
statement from R. Winer, M.D., neurology, reported the 
appellant continued under his care for post-traumatic 
syndrome.  In a letter of December 21, 1989, Dr. Saul 
described difficulties of the appellant with interpersonal 
relationships at work and the great stress the situation 
placed on the appellant.  Describing the clinical findings on 
mental status examination, Dr. Saul diagnosed adjustment 
disorder with depressed mood.  In a November 1990 statement, 
Dr. Saul described ongoing extreme anxiety, depression, 
difficulty functioning and concentrating, forgetfulness, 
crying spells, and panic attacks.

A March 1993 surgical report from HCA Coliseum Medical 
Centers showed surgery for a Mallory-Weiss tear of the 
esophageal junction without antral bleeding and erosive 
antral gastritis.  Esophagogastroduodenoscopy (EGD) with 
antral biopsy revealed a couple of tiny erosions in the 
distal antrum associated with some increased erythema, but no 
discrete ulcer was seen.  The pyloric channel, duodenal bulb, 
post-bulbar area, and C loop were all normal.  The Mallory-
Weiss tear was determined to be secondary to vomiting 
associated with an upper respiratory infection and hiccups.

An October 1995 VA hospital record related to the appellant's 
admission to rule out heart attack, noted history of 
irritable bowel syndrome, diverticulitis, and excision of a 
rectal polyp, and that he was now stable.

MCCG notes from November 1995 to April 1996 show ongoing 
work-up and treatment for GI complaints.  A November 1995 
clinic noted complaints about constipation unrelieved by 
Colace.  Examination found the abdomen soft, tender in the 
left side and left lower quadrant, without rebound or 
distention, and with positive bowel sounds.  The assessment 
included peptic ulcer disease, diverticulitis, and chronic 
constipation as GI disorders.  Page two of a previously 
submitted incomplete December 18, 1995, record noted that 
rectal bleeding was not thought caused by his medication, 
because it was bright red blood per rectum, and there was no 
epigastric tenderness.

A December 1995, GI clinic report noted the appellant's 
complaints of years of constipation and diarrhea, now mostly 
constipation, with bowel movements every three or four days.  
He currently complained of left side abdominal pain 
associated with feelings of constipation, a sensation of the 
stool being at his rectum, but he could not expel even with 
straining.  Examination found the abdomen rounded and firm, 
though not taut, with positive bowel sounds and tender left 
upper quadrant.  The assessment included history of diarrhea 
1980 to 1990, with constipation 1990 to present; frequent 
suppository use; abdominal pain associated with 
diverticulosis; history of polyp removal in 1993 and 1994; 
and occasional bright red blood per rectum associated with 
constipation.

On February 1996 GI clinic follow-up, there were no abdominal 
symptoms.  The appellant complained of minimal left lower 
quadrant pain, less severe than usual.  He said the pain 
gradually increased over two weeks, with steady, eventually 
throbbing pain.  He reported two or three bowel movements a 
week.  He reported gas with milk and medication use.  
Abdominal distention was corrected by laxative and 
suppository use.  Abdominal examination revealed positive 
bowel sounds, no audible bruits, the abdomen was soft, and 
palpable tenderness well localized to the left lower 
quadrant.  There was no guarding or rebound.  Rectal 
examination found no stool in the vault.  The assessment was 
chronic constipation for 10 years, possibly related to 
congenital PFK deficiency.  A flexible sigmoidoscopy to 60 cm 
in April 1996 found internal hemorrhoids, no polyps, and was 
otherwise essentially negative.

MCCG reports from November 1996 to October 1997 show problem 
lists for which the appellant was followed, including, in 
pertinent part, diverticulosis, peptic u1cer disease, and 
anxiety.  In November 1996, the report noted the appellant's 
main complaint was headaches.

In April 1999, the Board provided the VA claims folder and a 
summary, which is of record, of the pertinent information 
reported above to a VA cardiologist and requested a medical 
opinion in response to the following questions:

1.  What are the positively diagnosed 
heart pathologies?

2.  Is there evidence of a connection 
between the service-connected mitral 
valve prolapse and any other positively 
diagnosed heart pathologies, such that 
the MVP either caused, or, without 
causing, aggravated another condition?

3.  Which of the veteran's reported 
symptomatology is attributable to the 
service-connected mitral valve prolapse?

By letters dated April 26, 1999, the Board informed the 
appellant and his representative of the request for an expert 
medical opinion.

On June 10, 1999, The reviewing cardiologist responded as 
follows:

I have carefully reviewed the above 
patient's records and will address each 
of your questions individually.

1.	What are the positively diagnosed 
heart pathologies?

A.	Mitral Valve Prolapse (MVP): That 
the patient has documented mitral valve 
prolapse is clear.  This in turn has 
caused structural abnormalities,- mainly 
left atrial enlargement.  In reviewing 
the several studies of his left 
ventricular function (echocardiograms, 
planar radionuclide imaging studies and 
MUGAs) I conclude that his contractility 
is probably at the lower limit of normal 
but may be mildly depressed.  However, I 
see no indications that, even if slight 
LV dysfunction is present, that it is 
responsible for any symptoms.  Ischemic 
heart disease appears to have been ruled 
out by treadmill exercise tests and by 
cardiac catheterization.  Thus, we cannot 
attribute his symptoms of chest pain to 
organic coronary artery disease, but they 
may reflect the type of atypical chest 
pain that may be seen in patients with 
MVP.  Less likely, his chest pains can be 
a type of myalgia caused by his 
peripheral myopathy due to his hereditary 
phosphofructokinase (PFK) deficiency.  
Patients with MVP can experience 
"palpitations" and have cardiac 
arrhythmias with rapid heart rate which 
can cause chest discomfort and transient 
breathlessness; however, he seems not to 
have described any of such symptoms.

B.	No additional heart pathology: I can 
find no convincing evidence that would 
support additional heart pathology or a 
diagnosis of past pericarditis or 
myocarditis.  His ECGs probably represent 
"early repolarization" and are stable 
for him and probably represent his usual 
baseline.  The elevations of CPK in the 
past reflect his PFK deficiency and were 
probably mistaken for episodes of 
myocarditis and myocardial damage.

2.	Is there evidence.., that MVP caused 
or aggrevated [sic] another condition?

I am not aware that there is any other 
condition that was adversely affected 
because of the presence of MVP.  I also 
am unaware of any association of PFK 
deficiency and MVP.

3.	Which symptomatology is attributable 
to the service-connected MYP?

Again, I have to respond that atypical 
chest pain is commonly seen in patients 
with MVP but we have no understanding 
what it represents.  He does not seem to 
report any symptoms that are associated 
with arrhythmias (which are associated 
with MVP).  The mildness of his disease 
at present appears not to have caused any 
pulmonary vascular congestion or any 
symptoms associated with it.

By letter of July 14, 1999, the Board provided the 
appellant's representative a copy of the expert medical 
opinion and instructions to respond with additional evidence 
or comment within 60 days and the rules for response.  The 
Board received no response.


II.  Analysis

A.  Service Connection Generally

In seeking VA disability compensation, the appellant seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§§ 1110, 1131, 5107(b) (West 1991).  Such a disability is 
called "service connected."  38 U.S.C.A. § 101(16) (West 
1991).

Service connection connotes many factors 
but basically it means that the facts, 
shown by evidence, establish that a 
particular injury or disease resulting in 
disability was incurred coincident with 
service in the Armed Forces, or if 
preexisting such service, was aggravated 
therein.  This may be accomplished by 
affirmatively showing inception or 
aggravation during service or through the 
application of statutory presumptions.

38 C.F.R. § 3.303(a) (1999).

Before the Board may consider the merits of the claim, 
preliminary determinations are required.  First, it must be 
determined that the application for benefits is complete, and 
if not, whether VA has discharged any duty it may have to so 
inform the claimant.  38 U.S.C.A. § 5103(a) (West 1991).  The 
appellant has provided no information indicating a source of 
evidence not of record that must be obtained to well ground a 
claim at issue.  His application for disability compensation 
is complete, and VA has no duty to inform him of the 
necessity to submit any evidence to complete it.

Second, "a person who submits a claim for benefits under a 
law administered by the Secretary [of Veterans Affairs] shall 
have the burden of submitting evidence sufficient to justify 
a belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  If the 
appellant does not meet that burden, the Board will not 
consider the merits of the underlying claim.  Grottveit v. 
Brown, 5 Vet. App. 91 (1993).

"For a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in[-]service 
occurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between an in-service [disease or 
injury] and the current disability."  Epps v. Gober, 126 
F.3d 1464, 1468 (Fed. Cir. 1997) (quoting Epps v. Gober, 9 
Vet. App. at 343-44 (citations and quotations omitted)); see 
Grottveit, 5 Vet. App. 91 (characterizing the type of 
evidence, lay versus medical, necessary to well ground a 
claim as dependent on the nature of the matter to be proven); 
see also Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (lay 
individuals are competent to testify about matters of common 
experience, but expert qualification is necessary for VA to 
take cognizance of testimony that is rendered reliable only 
by expertise pertinent to object of inquiry).  A claim may 
also be well grounded, after meeting the first requirement, 
on evidence that a condition was noted in service, evidence 
of continuity since service of symptomatology of that 
condition, and medical evidence of a nexus between the 
current disability and the continuity of symptomatology.  
Savage v. Gober, 10 Vet. App. 488 (1997).  Evidence is 
presumed true for the limited purpose of determining if a 
claim is well grounded.  Robinette v. Brown, 8 Vet. App. 69, 
75-76 (1995).

B.  Reopenening Previously Disallowed Claims

The Board of Veterans' Appeals denied claims of entitlement 
to service connection for headaches and for a psychiatric 
disorder in April 1987.  That decision was final.  
38 U.S.C.A. § 7103, 7104(a) (West Supp. 1999); 38 C.F.R. 
§ 20.1100 (1999).  When the Board disallows a claim, the 
claim may not thereafter be reopened and allowed and a claim 
based upon the same factual basis may not be considered.  
38 U.S.C.A. § 7104(b) (West 1991).  The claim may be reopened 
only if new and material evidence is presented or secured.  
38 U.S.C.A. § 5108 (West 1991).  "The Board does not have 
jurisdiction to consider [the previously adjudicated claim] 
unless new and material evidence is presented, and before the 
Board may reopen such a claim, it must so find."  Barnett v. 
Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  The Board is 
neither required nor permitted to analyze the merits of a 
previously disallowed claim if new and material evidence has 
not been submitted.  Butler v. Brown, 9 Vet. App. 167, 171 
(1996).

New and material evidence means evidence 
not previously submitted to agency 
decisionmakers which bears directly and 
substantially upon the specific matter 
under consideration, which is neither 
cumulative nor redundant, and which by 
itself or in connection with evidence 
previously assembled is so significant 
that it must be considered in order to 
fairly decide the merits of the claim.

38 C.F.R. § 3.156(a) (1999).

When the issue is reopening, the question of well 
groundedness is not for determination as a preliminary 
matter.  See Hickson v. West, 11 Vet. App. 374, 378 (1998), 
citing Molloy v. Brown, 9 Vet. App. 513, 516 (1996).  It must 
first be determined whether new and material evidence has 
been presented.  When a claimant presents a claim to reopen a 
previously final determination, there are three sequential 
steps that must be followed in analyzing the claim.  The 
first is determining whether, under the criteria set forth in 
38 C.F.R. § 3.156(a), the claimant has presented new and 
material evidence.  If new and material evidence has been 
submitted, the claim is reopened, and the Secretary must 
determine whether, based upon all the evidence of record in 
support of the claim, and presuming its credibility, the 
claim as reopened is well grounded.  Third, if the claim is 
well grounded, the claim is evaluated on its merits once the 
duty to assist has been complied with.  See Winters v. West, 
12 Vet. App. 203, 206 (1999); Elkins v. West, 12 Vet. App. 
209 (1999).

In the case of Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998), the Federal Circuit held that in Colvin v. Derwinski, 
1 Vet. App. 171, 174 (1991), the Court impermissibly ignored 
the definition of "material evidence" adopted by VA under 
38 C.F.R. § 3.156(a) as a reasonable interpretation of an 
otherwise ambiguous statutory term (found under 38  U.S.C. 
§ 5108) and, without sufficient justification or explanation, 
rewrote the statute to incorporate the definition of 
materiality from an altogether different government benefits 
scheme.  Pursuant to the holding in Hodge, the legal hurdle 
adopted in Colvin and related cases, see e.g. Sklar v. Brown, 
5 Vet. App. 140, 145 (1993), Robinette v. Brown, 8 Vet. App. 
69 (1995) and Evans v. Brown, 9 Vet. App. 273 (1996), that 
required reopening of claim on the basis of "a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" of the case was declared invalid.  Thus, the 
Federal Circuit held in Hodge that the legal standard that 
remains valid was that contemplated under 38 C.F.R. 
§ 3.156(a) that requires that in order for new evidence to be 
material, the new evidence should "bear[ ] directly and 
substantially upon the specific matter under 
consideration . . . [and must be] so significant that it must 
be considered in order to fairly decide the merits of the 
claim."

When the RO declined to reopen the appellant's previously 
denied claims, it cited the definition of material evidence 
enunciated in Colvin ("a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome" of the final 
decision).  The Federal Circuit in Hodge declared this 
definition of material evidence invalid.  Therefore, the 
determination as to whether the appellant has submitted new 
and material evidence to reopen these claims will be made 
pursuant to the definition of new and material evidence 
contained in 38 C.F.R. § 3.156(a), as discussed above.  It is 
not necessary to remand this claim because no prejudice to 
the appellant results from the Board's consideration of this 
claim.  He was provided notice of the applicable laws and 
regulations regarding new and material evidence, including 
38 C.F.R. § 3.156.  See Bernard v. Brown, 4 Vet. App. 384 
(1993).  Furthermore, the Board's review of this claim under 
the more flexible Hodge standard accords the appellant a less 
stringent "new and material" evidence threshold to 
overcome.  

The evidence to be reviewed for sufficiency to reopen a claim 
is the evidence submitted since the most recent final denial 
of the claim on any basis.  Evans v. Brown, 9 Vet. App. 
273(1996).  For the purpose of determining whether evidence 
is new and material, its credibility is presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).

The regulation does not identify the qualities evidence must 
have to be "so significant that it must be considered in 
order to fairly decide the merits of the claim."  38 C.F.R. 
§ 3.156(a).  At the least, it is reasonable to require 
evidence submitted since April 1987 to "contribute to a more 
complete picture of the circumstances surrounding the origin 
of a veteran's injury or disability, even where it will not 
eventually convince the Board to alter its ratings 
decision."  Hodge, 155 F.3d at 1363.

1.  Acquired Psychiatric Disorder

When the Board denied a claim of entitlement to service 
connection for a psychiatric disorder in April 1987, it found 
there was no chronic psychiatric disorder in service, that 
adjustment problems reported in and since service were not a 
psychoneurosis or psychosis, and that a diagnosed personality 
disorder could not be service connected as a matter of law.

The appellant's family physician, Dr. Trollinger, stated in 
November 1989 that the appellant had been under his care 
since a date beginning more than two years after the 
appellant's second period of military service ended.  He 
noted "a history of service-connected conditions, including 
. . . service diagnosed depression and psychoneurosis."  Dr. 
Trollinger stated that he had treated the appellant during 
the past 24 months (i.e., since November 1987) for, among 
other things, major depression with associated anxiety and 
intermittent panic attacks.  He had previously, before the 
April 1987 Board decision, noted an anxiety-depressive 
reaction.  

Again, in 1991, Dr. Trollinger reported that he had treated 
the appellant for four years for, among other things, 
complaints of depression and anxiety symptoms and panic 
attacks.

The fact of a diagnosable acquired psychiatric disorder after 
military service is not new, and it cannot therefore be 
considered to be material.  Dr. Trollinger's use of the term 
"service diagnosed" to modify psychoneurosis and depression 
is also not new.  The service medical records showing a 
diagnosis of neurosis and of depressive symptoms in service 
were of record and considered by the Board prior to its 1987 
decision.  The question is whether Dr. Trollinger's use of 
the term "service connected" in apparent reference to a 
list of conditions is so significant that it must be 
considered in order to fairly decide the appellant's claim.  
The Board concludes that it is not.  First, it is used in the 
context of reporting the appellant's history, and not in the 
context of stating an opinion as to etiology or origin of the 
listed conditions.  Second, the term is one of art in the 
context of claims for veteran's benefits, and the fact that 
Dr. Trollinger used it to describe what was historically 
shown in the appellant's service medical records or the 
appellant's own reported history does not amount to or even 
approximate an informed medical opinion that there is a 
causal nexus between psychiatric complaints or diagnoses in 
service and psychiatric complaints or diagnoses for which Dr. 
Trollinger stated he began treating the appellant some six 
years after service.  

The Board had previously reviewed the appellant's service 
medical records, VA examination reports and treatment 
records, and Dr. Trollinger's previous statements, and it had 
determined that a chronic psychiatric disability did not 
arise during service.  Evidence of current psychiatric 
diagnoses, together with a notation of a history of 
psychiatric symptomatology in service, having been previously 
of record and considered, is not so significant that it must 
be considered in order to decide the appellant's claim.


2.  PTSD

The veteran's original claim for service connection for this 
condition was denied by the RO in a May 1982 rating decision.  
The appellant was notified of this decision and did not 
appeal.  At the time of the rating decision, there was no 
diagnosis of record of PTSD.

A decision of a duly-constituted rating agency or other 
agency of original jurisdiction is final and binding as to 
all field offices of the Department as to written conclusions 
based on evidence on file at the time the claimant is 
notified of the decision.  38 C.F.R. § 3.104(a) (1999).  Such 
a decision is not subject to revision on the same factual 
basis except by a duly constituted appellate authority.  Id.  
A claimant has one year from notification of a decision of 
the agency of original jurisdiction to file a notice of 
disagreement (NOD) with the decision, and the decision 
becomes final if no NOD is filed within that time.  
38 U.S.C.A. § 7105(b) and (c) (West 1991); 38 C.F.R. 
§§ 3.160(d), 20.302(a) (1999).

The May 1982 denial of entitlement to service connection for 
PTSD (then termed post traumatic stress neurosis) is final.  
As with previously final Board decisions, a claim as to which 
there is a final RO decision requires new and material 
evidence to reopen the claim.  38 U.S.C.A. § 5108 (West 
1991).

The appellant subsequently appealed a denial of an acquired 
psychiatric disorder (unspecified) to the Board, which, in 
its 1987 decision, considered all the evidence of record 
pertaining to the veteran's psychiatric condition, discussing 
the service medical records and VA examinations conducted in 
connection with the previously denied claim for "post-
traumatic stress neurosis."  Although the Board did not 
reference that term in its 1987 decision, in considering 
whether the veteran had an acquired psychiatric disorder 
attributable to service, it considered the evidence put 
forward in support of that previously denied claim, and it 
made its determination on the basis of all the evidence of 
record.  Accordingly, that April 1987 Board decision subsumed 
the May 1982 unappealed denial of service connection for 
post-traumatic stress neurosis under the judicial doctrine of 
delayed subsuming.  See Jones v. West, No. 99-7031 (Fed. Cir. 
Oct. 25, 1999).

There was no record before the RO of a diagnosis of PTSD at 
the time of the 1982 decision denying service connection for 
post traumatic stress neurosis, nor was there evidence of 
record of a diagnosis before the Board in April 1987.  There 
is now evidence of a diagnosis of PTSD.  That evidence is 
new.  The question is whether it is material, i.e., is it, by 
itself or in conjunction with evidence previously of record, 
so significant that it must be considered to decide fairly 
the merits of the appellant's claim?  The Board finds that a 
new diagnosis of a condition previously denied on the basis 
that there was no diagnosis amounts to evidence so 
significant that it must be considered, and that the 
diagnosis is material.

The next question that must be addressed is whether the 
appellant's claim is well grounded.  In addressing this 
issue, the Board will be deciding the appellant's claim on a 
different basis than that on which the RO relied.  When the 
Board addresses in a decision a question that has not been 
addressed by the RO, it must be considered whether the 
claimant has been given adequate notice and opportunity to 
respond and, if not, whether the claimant will be prejudiced 
thereby.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  
However, the Board concludes that the appellant is not 
prejudiced by the decision herein.  The Board has considered 
the same law and regulations, and the RO, in effect, in 
deciding the diagnosis of PTSD was new but not material, 
notified the veteran what was lacking to well-ground his 
claim.  The Board merely concludes that the appellant did not 
meet the initial threshold evidentiary requirements of a 
well-grounded claim under the standards set forth in Caluza 
v. Brown, 7 Vet. App. 498 (1995).  The result is the same.

The requirements to establish service connection for PTSD are 
specifically set out in regulation.  It requires medical 
evidence diagnosing the condition in accordance with 
38 C.F.R. § 4.125(a); a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  38 C.F.R. § 3.304(f) (1999).  
If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
this combat, in the absence of clear and convincing evidence 
to the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  Id.; see 38 U.S.C.A. § 1154(b) (West 1991).

The appellant has submitted multiple medical reports of 
diagnoses and treatment for PTSD, including December 1989 
statements from Drs. Harris and Saul, and a June 1994 report 
from Dr. Saul that the appellant "carries a diagnosis" of 
PTSD.  The VA examination report of September 1992 that noted 
signs and symptoms of PTSD from military service did not show 
a diagnosis of PTSD.  None of the practitioners reporting 
PTSD has identified any stressor that precipitated PTSD; the 
September 1992 VA examiner did not identify or describe the 
"military experiences" to which he attributed signs and 
symptoms of PTSD.

The veteran is not shown to be a veteran of combat, and he 
does not contend that he is.  The record is completely devoid 
of any medical record even identifying what information the 
appellant reported to obtain the diagnosis of PTSD.  In 
January1982 he reported to a VA examiner that race riots on 
an Air Force Base had troubled him, but he did not report 
being assaulted or any other specific stressor, and the 
examiner did not diagnose PTSD or attribute his diagnosis of 
anxiety reaction to the race riots.  In November 1996 he 
reiterated March 1985 testimony that he had PTSD from two 
racially motivated beatings during race riots at Chanute Air 
Force Base.  Assuming his testimony about the beatings to be 
truthful, Robinette, 8 Vet. App. at 75-76, his lay 
attribution of PTSD to those events is a medical opinion that 
he is not competent to proffer as evidence to well ground his 
claim.  Espiritu v. Derwinski, 2 Vet App. 492 (1992).  Thus, 
his testimony cannot provide a nexus between any current 
diagnosis of PTSD and any event presumed to have occurred for 
purposes of determining whether the claim is well grounded.

Although the appellant has current diagnoses of PTSD, the 
medical reports showing the diagnosis lack any attribution of 
the diagnosis to an identifiable stressor in service.  In 
Patton v. West, 12 Vet. App. 272, 276-77 (1999), the veteran 
had a current diagnosis of PTSD, presumably credible 
testimony of a homosexual rape in service, and a VA 
physician's clear attribution of the diagnosed PTSD to the 
rape, which the Court found sufficient evidence to well 
ground the claim.  There is no comparable medical evidence of 
a nexus between the current diagnoses of PTSD and the alleged 
assaults in service, and no other stressor is alleged.  
Absent any evidence of a nexus the claim is not well 
grounded.  The appellant has not presented a well-grounded 
claim for service connection for PTSD.  38 U.S.C.A. § 5107(a) 
(West 1991).  Absent a well-grounded claim, VA has no duty to 
assist the appellant to develop facts pertinent to a claim, 
Morton v. West, No. 96-1517 (U.S. Vet. App. Jul 14, 1999), 
and the Board does not have jurisdiction to adjudicate the 
claim on the merits.  Boeck v. Brown, 6 Vet. App. 14 (1993).

3.  Migraine Headaches.

The Board's denial in April 1987 was based on its finding 
that headaches pre-existed service and were not aggravated in 
service.  Consequently, evidence will be so significant that 
it must be considered to fairly decide the claim if and only 
if it is relevant to and contradicts one of those findings.  
Evidence that confirms the current diagnosis does not create 
a necessity to reopen the claim, because the Board did not 
dispute the fact of headaches or find the appellant did not 
have headaches when it denied the claim in April 1987.

The appellant's testimony since the April 1987 Board denial 
is cumulative or redundant regarding whether headaches began 
or became worse in service.  He stated in his original 
application for compensation and at the March 1985 hearing 
that headaches began in service.  It was then already of 
record, and the Board previously found that headaches pre-
existed service.  Therefore, the appellant's testimony in May 
1993 cannot be material evidence to reopen this claim.

The several lay statements submitted since April 1987 are not 
evidence of the onset or aggravation of headaches in service, 
nor do they contradict the Board's previous finding of pre-
existence.  The brother's December 1991 statement that the 
appellant told him that headaches manifested in service 
provides no new information, the fact of headaches in service 
was and is not at issue.  Moreover, it just reiterates the 
appellant's statements and is purely cumulative of his 
previous statements.  The January 1992 statement of M.N., 
including that she had known the appellant for six years, 
merely corroborates post-service headaches no early than five 
years after service, and is not new evidence pertinent to any 
matter in dispute.

The appellant's ex-wife's May 1992 statement addressed only 
the time beginning when they married, February 1978, after he 
entered service for the second time, and cannot establish 
that headaches did not pre-exist service.  To the extent that 
she describes migraine headaches with nausea and vomiting, 
she is competent as a lay person only to state her 
observation of vomiting.  Espiritu v. Derwinski, 2 Vet App. 
492 (1992).  Diagnosis of the headaches as migraines, or 
attribution of nausea and vomiting to headaches are medical 
matters beyond her expertise, and her statement cannot be 
material evidence to establish either the cause of the 
observed behavior, or to establish that migraine headaches 
increased in severity, also a medical determination.  Id.

Dr. Buchhammer's November 1996 statement on its face directly 
contradicts the Board's previous finding that headaches pre-
existed the appellant's military service.  The prior Board 
decision found that headaches pre-existed service.  

For the purpose of determining whether evidence is new and 
material, its credibility is presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  The presumption of credibility to 
determine if evidence is new and material and the presumption 
of truthfulness to determine whether a claim is well grounded 
are parallel presumptions.  Robinette, 8 Vet. App. at 76.  
Thus, the Board can take guidance on application of the 
presumption of credibility in a claim to reopen from judicial 
precedent ruling on whether a claim is well grounded.  
Testimony is not presumed credible for the purpose of 
reopening a claim if it is inherently incredible.  See 
Samuels v. West, 11 Vet. App. 433, 435 (1998) (claimant's 
recitation of combat stressor in Vietnam not presumed 
truthful to determine whether claim well grounded because 
allegations inherently incredible where official records show 
claimant never served in Vietnam).

In this case, Dr. Buchhammer's statement cannot be presumed 
truthful because there are two service medical records that 
indicate that headaches existed prior to service.  The 
December 1971 statement by the appellant recorded on a 
service medical record is explicit on the point, and the 
October 1973 statement by the appellant of a three-year 
history, i.e., predating his entrance by one year, is 
implicit on the point.  Thus, to the extent Dr. Buchhammer's 
statement can be interpreted to include headaches among those 
conditions he stated were not shown by any medical record to 
exist before service, the official record is to the contrary, 
and his assertion about the factual status of the medical 
record is rejected as inherently incredible.

The regulatory definition of new and material evidence 
provides insight into the quality of evidence that is "so 
significant that it must be considered," when it says the 
evidence will "bear directly and substantially upon the 
specific matter under consideration."  38 C.F.R. § 3.156(a) 
(1999) (emphasis added).  The Court's holding that the 
evidence presented or secured as new an material "must 
supply evidence the absence of which was the specific basis 
for the last disallowance, as discernable from that 
decision," Evans, 9 Vet. App. at 283-84, is consistent with 
the regulatory requirement, and with the Hodge court's 
discussion of the intent of the regulation being to ensure a 
fair review based on a complete record, 155 F. 3d at 1363, in 
that the specific matter under consideration is the gap in 
the evidence that was the basis of the previous disallowance.

Finding Dr. Buchhammer's November 1996 assertion inherently 
incredible and therefore not capable of being new and 
material as to the claim for service connection for 
headaches, none of the presumably credible medical evidence 
the appellant has submitted since the Board's previous denial 
right up to the most recent record from MCCG either 
establishes that headaches did not pre-exist service, i.e., 
began during service, or shows that the condition suffered 
aggravation in service.  Significantly in this regard, 
neither Dr. Trollinger's November 1989 statement or his 
September 1991 statement includes migraine headaches among 
those he listed as "service-connected," or "service 
diagnosed."  Thus, those letters cannot serve as evidence 
pertaining to his claim for migraine headaches, even by 
integration with the March 1985 letter, which also did not 
mention headaches.

In sum, the whole body of evidence submitted since April 1987 
is cumulative or redundant evidence, or bears no relevance to 
the material questions whether migraine headaches were 
incurred in service or pre-existed and underwent aggravation 
in service, or is inherently incredible.  The evidence 
submitted since April 1987 is not, "by itself or in 
connection with evidence previously assembled [] so 
significant that it must be considered in order to fairly 
decide the merits of the claim."  38 C.F.R. § 3.156(a) 
(1999).  The appellant has not submitted new and material 
evidence, and the Board may not reopen the claim of 
entitlement to service connection for migraine headaches.  
38 U.S.C.A. §§ 5108, 7104(b) (West 1991).

C.  Service Connection for Metabolic Myopathy due to PFK 
Deficiency

The record in this claim contains a current diagnosis of 
metabolic myopathy due to PFK deficiency.  There is competent 
although not uncontroverted medical evidence of its 
incurrence in service, and competent medical opinion of a 
nexus between the currently diagnosed disorder and the 
condition incurred in service.  The claim is well grounded.  
38 U.S.C.A. § 5107(a) (1991).

The evidence that is sufficient to well ground this claim is 
not sufficient to resolve the claim for reasons set forth in 
the remand below.  The record indicates that the appellant 
needs assistance to develop the facts in support of his 
claim, and VA has not discharged its duty to assist.  Further 
discussion and instructions related to discharge of the duty 
to assist are also discussed in the remand below.

D.  Entitlement to an Increased Rating for Irritable Bowel 
Syndrome

The appellant's allegation of increase in disability is 
sufficient evidence to well ground the claim.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The appellant 
testified in August 1991 about private treatment of his IBS, 
the records of which VA did not have.  He requested time to 
obtain and submit them.  He has not provided them, nor has he 
asked VA's assistance to obtain them.  In light of the 
hearing officer's advice to submit the records and the 
extension of time to do so, VA has discharged its duty to 
assist the appellant to develop the evidence in his claim.  
See 38 U.S.C.A. § 5107(a) (West 1991).

In review of claims for increased ratings, the Board 
considers all of the medical evidence of record, including 
the appellant's relevant medical history.  38 C.F.R. § 4.1 
(1999); Peyton v. Derwinski, 1 Vet. App. 282, 285 (1991); 
Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  The 
medical findings are compared to the criteria in the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4 (1999), to 
determine the extent to which a service-connected disability 
adversely affects the ability of the body to function under 
the ordinary conditions of daily life, including employment.  
38 C.F.R. §§ 4.2, 4.10 (1999).  However, "where an increase 
in the disability rating is at issue, the present level of 
the disability is the primary concern.  . . .  [T]he 
regulations do not give past medical reports precedence over 
current findings."  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

The appellant's IBS is currently rated 10 percent disabling 
under VA diagnostic code 7319, irritable colon syndrome 
(spastic colitis, mucous colitis, etc.)  38 C.F.R. § 4.114 
(1999).  A 10 percent rating is for irritable colon syndrome 
that is "moderate; with frequent episodes of bowel 
disturbance with abdominal distress."  A 30 percent rating, 
the maximum provided schedular rating, is for "severe; 
diarrhea, or alternating diarrhea and constipation, with more 
or less constant abdominal distress."  Diagnostic Code 7319.

Regulation provides that, because the many diseases of the 
digestive system can coexist, differing in the site of their 
pathology, but producing a common disability picture, they do 
not lend themselves to separate rating without pyramiding.  
38 C.F.R. § 4.113 (1999).  Ratings under Diagnostic Codes 
7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348, 
inclusive are not to be combined with each other, but a 
single evaluation will be assigned under the diagnostic code 
which reflects the predominant disability picture, with 
elevation to the next higher evaluation, where the severity 
of the overall disability warrants such evaluation.  
38 C.F.R. § 4.114 (1999).

Upon review of the potentially applicable diagnostic codes, 
none appear more appropriate than that currently applied.  
The appellant does not have peritoneal adhesions.  Diagnostic 
Code 7301.  Although peptic ulcer disease is listed among his 
diagnoses by Dr. Buchhammer and by MCCG, the best dispositive 
evidence is the EGD in March 1993, which specifically found 
no actual ulcer, therefore the diagnostic codes for rating 
ulcer, 7304 to 7306, are not more suited for rating his 
disability than is the one for irritable bowel syndrome.  The 
prime criterion for a 30 percent rating for hypertrophic 
gastritis is chronic findings as articulated.  Diagnostic 
Code 7307.  Although the appellant had two tiny antral 
erosions on EGD in March 1993, the procedure did not find 
hypertrophy, nor is there evidence that the antral erosion is 
chronic, the criteria for a rating under code 7303 higher 
than his current 10 percent.  The appellant has had no 
gastrectomy, hence rating for post-gastrectomy syndrome is 
not appropriate.  Diagnostic Code 7308.  There is no evidence 
of stomach stenosis.  Considering the remaining diagnostic 
codes potentially applicable to the digestive system, there 
is no other better suited than irritable colon to rate his 
disability.

The record from MCCG show appellant has had diverticulitis, 
Diagnostic Code 7327, and continues to be diagnosed with 
diverticulosis.  Diverticulitis is rated as for irritable 
colon syndrome, peritoneal adhesions, or ulcerative colitis, 
depending upon the predominant disability picture.  Id.  The 
clearly predominant findings and disability picture 
throughout the appellant's medical history are of lower GI 
manifestations.  Therefore, the appellant's rating properly 
includes and contemplates the contribution of diverticulitis 
to the overall level of disability rated as irritable colon 
syndrome.

There is evidence that the severity of IBS is not static.  In 
November 1989 Dr. Trollinger stated IBS symptoms were 
increasing.  In November 1996, the appellant testified to 
some decrease in frequency of certain symptoms.

The record presents the problem of distinguishing between 
"frequent" and "more or less constant" abdominal distress.  
Diagnostic Code 7319.  The medical evidence shows ongoing 
complaints of abdominal distress, primarily left lower 
quadrant, and, most recently, continuous prescription of 
stool softeners and laxatives to treat chronic constipation.

The medical records show occasional positive findings of 
abdominal tenderness.  GI findings of consecutive days in 
December 1995 show negative tenderness one day and positive 
tenderness the next.  Taking the clinical findings as 
credible, they show that the presence or absence of 
objectively verifiable abdominal distress can change in a 
day.  Such on-again, off-again manifestations comport with 
"frequent episodes of abdominal distress," and are 
inconsistent with "more or less constant abdominal 
distress."  Diagnostic Code 7319.

There is a good correlation between the appellant's testimony 
about the course of his condition and his reports to 
physicians attempting to treat his IBS.  For example, he 
testified in August 1991 that IBS manifested alternately as 
diarrhea and constipation, with diarrhea predominant.  In 
September 1991, Dr. Trollinger reported essentially the same.  
At the November 1996 hearing, he reported some decrease in 
the frequency of abdominal cramps and pain, from with every 
meal to several times a week, and that constipation now 
predominated over diarrhea.  That testimony correlates well 
with his reports in the MCCG records of about the same time.  
This correlation of testimonial and medical evidence tends to 
bolster the credibility of the appellant's reports about his 
IBS.  The testimony and medical reports are also consistent 
with IBS that is "moderate; frequent episodes of abdominal 
distress," and not with "more or less constant abdominal 
distress."  Diagnostic Code 7319.  The testimony and medical 
reports do not show a disability picture that more nearly 
approximates the criteria for the 30 percent rating for IBS.  
See 38 C.F.R. § 4.7 (1999).  The decrease in frequency of 
abdominal distress the appellant reported in the November 
1996 hearing typifies the difference between frequent and 
almost constant abdominal distress.

If certain extraordinary conditions obtain that make 
compensation for IBS under the rating schedule inadequate, 
regulation provides for extra-schedular rating.  38 C.F.R. 
§ 3.321(b)(1) (1999).  The appellant testified that when he 
last worked in 1989, he frequently used the men's room due to 
diarrhea.  The appellant now suffers predominantly 
constipation, which presumably would not cause the disruption 
of work routine that diarrhea caused.  The SSA administrative 
law judge found that his physical conditions would not 
preclude working.  Such a finding is inconsistent with 
finding marked interference with employment.  Id.  Contrary 
to the appellant's November 1996 testimony, there is not 
evidence of frequent hospitalization.  Taking this and all 
the other evidence together, there is not the indication of 
extraordinary circumstances related to the appellant's IBS 
such that the Board must refer the matter to appropriate VA 
authority to consider extra-schedular rating.  Floyd v. 
Brown, 9 Vet. App. 88 (1996).

E.  Rating in Excess of 10 Percent for MVP

This appeal is from the initial rating assigned to a 
disability upon awarding service connection.  The entire body 
of evidence is for equal consideration.  Consistent with the 
facts found, the rating may be higher or lower for segments 
of the time under review on appeal, i.e., the rating may be 
"staged."  Fenderson v. West, 12 Vet. App. 119 (1999); cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) (where an 
increased rating is at issue, the present level of the 
disability is the primary concern).

The RO did not consider staged ratings.  Before the Board may 
execute a staged rating of the appellant's disability, it 
must be determined that there is no prejudice to the 
appellant to do so without remand to the RO for that purpose.  
Bernard v. Brown, 4 Vet. App. 384, 389 (1993).  Under the 
facts of this case, discussed below, there is no change in 
the severity of the disability under consideration that would 
require that any higher rating be effective for less than the 
entire period under review.  Thus, there can be no prejudice 
to the appellant for the Board to now consider the 
appropriate rating.

MVP during the duration of this claim prior to January 12, 
1998, was rated as a rheumatic heart disease.  See, e.g., 
38 C.F.R. § 4.104, Diagnostic Code 7000 (1997).  Any staged 
rating of MVP must predate January 12, 1998, the effective 
date of a change in the rating criteria for code 7000.  See 
62 Fed. Reg. 65219 (1997) (codified at 38 C.F.R. § 4.104, 
Diagnostic Code 7000 (1999)).  Although the version of a 
regulation more beneficial to a claimant is used when a 
pertinent regulation changes during the pendency of an 
appeal, Karnas v. Derwinski, 1 Vet. App. 308 (1991), a 
regulation may not be applied to a period prior to its 
effective date.  38 U.S.C.A. § 5110(g) (West 1991); 38 C.F.R. 
§ 3.114 (1999).  Therefore, the older version of the rating 
criteria, if more beneficial to the appellant may apply to 
the time from January 12, 1998, forward, but the newer 
criteria cannot apply prior to that date, regardless of what 
the effect might be hypothetically.  Whereas the RO has not 
adjudicated the claim under the newer criteria, the Board 
limits its review to the rating prior to the effective date 
of the new criteria.

The appellant has asserted the several cardiac pathologies, 
including LV dysfunction and LA enlargement, are part of his 
service-connected MVP and his rating should incorporate and 
compensate him for disability attributable to those 
conditions.  He has attributed chest pain, shortness of 
breath, and fatigability to the MVP and other cardiac 
conditions he relates to the MVP.  Whereas such associations 
of symptoms to causes are purely medical matters requiring 
medical expertise to determine, the appellant as a lay person 
is not competent to proffer his opinion as evidence on 
matters of medical causation.  Espiritu, 2 Vet. App. 492.

The appellant's MVP has been rated as an unlisted condition, 
Diagnostic Code 7099-7000, according to a diagnostic code for 
rheumatic fever, which provides for appropriately similar 
symptomatology.  See 38 C.F.R. § 4.27 (1999).  The rating 
criteria for rheumatic heart disease, in pertinent part 
(i.e., excluding the specific requirements related to past 
confirmed rheumatic fever) provide a 10 percent rating for 
identifiable valvular lesion, slight, if any, dyspnea, the 
heart not enlarged; a 30 percent rating requires diastolic 
murmur with characteristic EKG manifestations, or definitely 
enlarged heart.  See 38 C.F.R. § 4.104, Diagnostic Code 7000 
(1997).

The Board has obtained the opinion of an expert in 
cardiology.  The other medical statements and opinions of 
record either expressed no clear medical opinion about the 
degree of disablement attributable to the MVP, or are of less 
probative weight than the June 1999 expert medical opinion.  
The June 1999 expert's opinion is dispositive of the status, 
extent of disability, and relationship among the various 
structural features of the appellant's heart, because is 
conclusions are based on an exhaustive review of the entire 
medical file and comparison of the various diagnostic test 
findings to the appellant's subjective reports.

The appellant suffers no additional disability or symptoms 
because of left atrial enlargement or left ventricular 
dysfunction.  Neither of those presents a cause for 
additional compensation for any period under review.  The 
expert opined that the chest discomfort and transient 
breathlessness sometimes associated with MVP related 
palpitations are not what the appellant has described.

The only symptom that the evidence supports as possibly 
related to the MVP that contributes to disability is atypical 
chest pain.  The enlargement of the heart specifically stated 
as a rating criterion is not shown.  Whereas the diagnostic 
code for rheumatic fever is used by analogy, 38 C.F.R. § 4.20 
(1999), and a perfect fit between the actual service-
connected disorder and the adopted rating criteria cannot be 
expected, it is reasonable to allow the 10 percent rating for 
the appellant's MVP.

The June 1999 expert's opinion stated that the appellant's 
condition is mild.  He stated that his EKG's show a normal, 
stable, early repolarization.  Even allowing for rating by 
analogy, no medical evidence allows the Board to find the EKG 
evidence comparable to irregular findings analogous to those 
that warrant a 30 percent rating for rheumatic fever.  
Nothing in the record indicates cardiac related disability 
commensurate with a rating higher than 10 percent.  Neither 
is there evidence of extraordinary circumstances such as 
marked interference with employment or frequent 
hospitalization for MVP that indicate the Board should refer 
the case to the RO for referral to the appropriate VA 
authority for consideration of extra-schedular rating.  
38 C.F.R. § 3.321(b)(1); Floyd, 9 Vet. App. 88.

A rating greater than 10 percent for MVP is not warranted for 
any period from the effective date of service connection to 
January 12, 1998.


ORDER

New and material evidence of entitlement to service 
connection for an acquired psychiatric disorder other than 
PTSD not having been submitted, the claim is not reopened, 
and the appeal is denied.

The claim of entitlement to service connection for PTSD is 
reopened, and, to that extent, the appeal is granted.

The claim of entitlement to service connection for PTSD is 
not well grounded, and it is denied.

New and material evidence to reopen a claim of entitlement to 
service connection for migraine headaches not having been 
presented or secured, the claim is denied.  

The claim for service connection for metabolic myopathy due 
to PFK deficiency is well grounded, and, to that extent, the 
appeal is granted.  

A rating greater than 10 percent for IBS is denied.

A rating greater than 10 percent for MVP prior to January 12, 
1998, is denied.



REMAND

Review of the appellant's claims folder reveals the following 
issues are in appellate status, and due process is pending:

In December 1982, the RO denied service connection for 
residuals of a left ankle sprain.  The appellant filed a 
notice of disagreement (NOD) in June 1983.  The RO has not 
issued a statement of the case (SOC).  The issue should now 
be styled whether a claim for service connection for 
residuals of a left ankle sprain is well grounded.

In May 1983, the RO denied service connection for flat feet.  
The RO issued a notice on February 13, 1984, and received the 
appellant's NOD on January 3, 1985.  The RO has not issued a 
SOC.  The appellant has several times reiterated the claim 
variously stated as foot injury, painful arches, and plantar 
fascial pain, which should now be construed as addressing the 
same matter.

In May 1983, the RO denied service connection for 
tonsillitis.  The RO issued a notice on February 13, 1984, 
and received the appellant's NOD on February 24, 1984.  The 
RO has not issued a SOC.  The appellant has several times 
reiterated the claim, variously stated as sore throat and 
pharyngitis.

The RO must issue the necessary SOCs so the appellant may, at 
his option, perfect his appeals.

VA promulgated new rating criteria for valvular heart disease 
in December 1997, effective January 12, 1998.  See 38 C.F.R. 
§ 4.104, Diagnostic Code 7000 (1999).  The appellant's mitral 
valve prolapse is rated according to the criteria in 
Diagnostic Code 7000.  The claim for a higher rating should 
be readjudicated applying the new rating criteria as of 
January 12, 1998.

Regarding PFK deficiency, a preliminary muscle biopsy report 
of  July 16, 1980, opined that in view of the positively 
staining muscle fibers with the phosphorylase run in parallel 
with normal muscle controls, a diagnosis of type V 
glycogenosis (myophosphorylase deficiency; McArdle's disease) 
could not be made, and no other findings suggested a specific 
myopathic or neuropathic disease process.  Histographical 
analyses to that point produced a diagnosis of II B fiber 
hypertrophy and type I fiber predominance (nonspecific).  
This report was identified as preliminary, pending 
performance of additional tests and a supplemental report.  
The supplemental report of the same date stated that frozen 
sections of the muscle tissue incubated with fructose 6-
phosphate resulted in a normal checkerboard enzymatic 
staining pattern, and in the absence of the fructose 6-
phosphate substrate no enzymatic staining was noted.  The 
positively staining pattern utilizing the fructose 6-
phosphate substrate ruled out a type VII glycogenosis 
(phosphofructokinase deficiency).

The neurologist at Philadelphia VAMC who examined the 
appellant in February 1994 noted muscle biopsy studies in 
service that showed some type of enzymatic abnormality that 
was not then clearly identified.  He said a professor at 
University of Pennsylvania had done enzymatic studies that 
revealed PFK deficiency.  In a supplemental report of March 
1994, the VA neurologist  stated he had reviewed the 
appellant's claims folders, and he believed that metabolic 
myopathy due to PFK deficiency began in July 1980.

Dr. Bank, the University of Pennsylvania professor, diagnosed 
PFK deficiency, but neither his enzymatic studies nor any 
other laboratory or biopsy report is of record.  Although the 
VA neurologist who diagnosed PFK deficiency in February 1994 
stated he reviewed the claims folder, his reference to a 
muscle biopsy report that showed "some type" of 
abnormality, without any reference to the July 16, 1980, 
supplemental report that on its face appeared to rule out PFK 
deficiency, leaves the Board uncertain about the completeness 
of his review.  In the face of a VA diagnosis that appears 
inconsistent with the apparently very definite supplemental 
biopsy report, and in the absence of the data on which Dr. 
Bank based his diagnosis, the evidence should be further 
developed and the file returned to the VA examiner for 
reconciliation of the apparent conflict between the July 16, 
1980, supplemental report and subsequent diagnoses.

Accordingly, the case is REMANDED for the following action:

1.  Obtain signed authorization from the 
appellant for release of information and 
request William J. Bank, Department of 
Neurology, University of Pennsylvania 
Medical Center, Philadelphia, PA 19104-
4283, or such other address as the 
appellant provides, to submit all 
available test or biopsy reports or other 
data based on which he diagnosed PFK 
deficiency and metabolic myopathy due to 
PFK deficiency.  Associate any 
information obtained with the claims 
folder.

2.  After obtaining records from Dr. 
Bank, return the claims folder to the 
February 1994 Philadelphia VAMC 
neurologist, or comparably qualified 
physician if the same neurologist is 
unavailable, to reconcile the February 
1994 statement that metabolic myopathy 
due to PFK deficiency began in July 1980 
with the July 16, 1980 supplemental 
biopsy report that definitively ruled out 
PFK deficiency.  The neurologist is asked 
to explain the medical basis, including 
the medical/diagnostic tests reviewed, 
that support the statement.  (Claims 
Folder Vol 1, manila envelope marked 
"7/80 Bx reports".)  The reviewing 
neurologist should affirm or revise the 
prior diagnosis consistent with the 
review, with an explanation for the 
result.

3.  Reexamine the following claims, 
consistent with the regulation 
prescribing action upon receipt of a NOD, 
38 C.F.R. §§ 19.26 (1999), and, unless 
complete relief on a claim is granted, 
furnish the appellant and his 
representative a SOC addressing the 
following issues:  Whether a claim for 
service connection for residuals of a 
left ankle sprain is well grounded; 
Entitlement to service connection for 
flat feet (also claimed as foot injury, 
painful arches, and plantar fascial 
pain); Entitlement to service connection 
for tonsillitis (also claimed as sore 
throat and pharyngitis).  Notify the 
appellant and his representative of the 
time within which he must file an 
adequate and timely substantive appeal, 
and allow an appropriate period for 
response.

4.  Readjudicate the issues of service 
connection for metabolic myopathy due to 
PFK deficiency, and entitlement to a 
rating in excess of 10 percent for mitral 
valve prolapse from January 12, 1998, 
applying the rating criteria of 
Diagnostic Code 7000 effective that date.  
If the determination remains adverse to 
the veteran, prepare a supplemental 
statement of the case (SSOC) and provide 
it to the veteran and his representative.  
Allow an appropriate period of time for 
response.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant need take no 
further action until he is further informed.  The appellant 
and his representative are free to furnish additional 
evidence and argument on the above matters to the RO while 
the case is in remand status.  Booth v. Brown, 8 Vet. App. 
109 (1995).  The purpose of this REMAND is to obtain 
additional information and to afford due process.  No 
inference should be drawn regarding the final disposition of 
the claim because of this action.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

 

